DISMISSED and Opinion Filed February 19, 2020




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-20-00161-CV

                          IN RE ANTHONY J. GREER JR., Relator

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                            Trial Court Cause No. M17-50715-L

                              MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Reichek
                                   Opinion by Justice Reichek
       Anthony J. Greer Jr. has filed an original application for writ of habeas corpus in this Court

under articles 11.072 and 11.09 of the code of criminal procedure requesting that this Court

conduct a hearing on the continued enforcement of his probation conditions, vacate his plea of

guilty to harassment, dismiss all charges against him, and declare him to be an indigent. Relator

contends the trial court granted his application for writ of habeas corpus and vacated his conviction

for harassment, but it continues to enforce the probation conditions imposed while he was on

community supervision.

       We do not have jurisdiction to consider an original application for writ of habeas corpus

filed in a criminal proceeding. See TEX. CODE CRIM. PROC. ANN. art. 11.05; TEX. GOV’T CODE

ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.] 2016,

orig. proceeding) (per curiam).
       An article 11.072 habeas writ application must be filed “with the clerk of the court in which

community supervision was imposed.” TEX. CODE CRIM. PROC. ANN. art. 11.072, § 2(a). An

article 11.09 habeas writ application challenging a person’s confinement on a misdemeanor charge

must be made to “the county judge of the county in which the misdemeanor is charged to have

been committed . . . .” TEX. CODE CRIM. PROC. ANN. art. 11.09.

       Accordingly, we dismiss the writ application for want of jurisdiction.




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE


200161F.P05




                                               –2–